09-2727-ag
         Shkurti v. Holder
                                                                                       BIA
                                                                               A095 150 206
                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
     MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of                 Appeals
 2       for the Second Circuit, held at the Daniel Patrick                 Moynihan
 3       United States Courthouse, 500 Pearl Street, in the                 City of
 4       New York, on the 24 th day of February, two thousand               ten.
 5
 6       PRESENT:
 7                ROBERT A. KATZMANN,
 8                BARRINGTON D. PARKER,
 9                PETER W. HALL,
10                        Circuit Judges.
11       _____________________________________
12
13       ARDIAN SHKURTI,
14                Petitioner,
15
16                           v.                                 09-2727-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _____________________________________
22
23       FOR PETITIONER:               Charles Christophe, New York, New
24                                     York.
25
26       FOR RESPONDENT:               Tony West, Assistant Attorney
27                                     General; Russell J.E. Verby, Senior
28                                     Litigation Counsel; Monica G.
29                                     Antoun, Trial Attorney, Office of
30                                     Immigration Litigation, Civil
31                                     Division, United States Department
32                                     of Justice, Washington, D.C.
1        UPON DUE CONSIDERATION of this petition for review of a

2    decision of the Board of Immigration Appeals (“BIA”), it is

3    hereby ORDERED, ADJUDGED, AND DECREED, that the petition for

4    review is DENIED.

5        Ardian Shkurti, a native and citizen of Albania, seeks

6    review of a June 15, 2009, order of the BIA denying his

7    motion to reopen. In re Ardian Shkurti, No. A095 150 206

8    (B.I.A. June 15, 2009).   We assume the parties’ familiarity

9    with the underlying facts and procedural history of this

10   case.

11       We review the BIA’s denial of a motion to reopen for

12   abuse of discretion, mindful of the Supreme Court’s

13   admonition that such motions are “disfavored.”     Ali v.

14   Gonzales, 448 F.3d 515, 517 (2d Cir. 2006) (citing INS v.

15   Doherty, 502 U.S. 314, 322-23 (1992)).     We review for

16   substantial evidence the BIA’s evaluation of country

17   conditions evidence submitted with a motion to reopen.      Jian

18   Hui Shao v. Mukasey, 546 F.3d 138, 169 (2d Cir. 2008).

19       A party may file only one motion to reopen removal

20   proceedings, and must do so no later than 90 days after the

21   date on which the final administrative decision was rendered

22   in the proceeding sought to be reopened.     8 C.F.R.


                                   2
1    § 1003.2(c)(1),(2). Petitioner’s motion to reopen was

2    untimely.    However, the time and number limitations do not

3    apply to a motion to reopen that is “based on changed

4    circumstances arising in the country of nationality or in

5    the country to which deportation has been ordered, if such

6    evidence is material and was not available and could not

7    have been discovered or presented at the previous hearing.”

8    8 C.F.R. § 1003.2(c)(3)(ii).

9        Petitioner argues that the BIA failed to properly

10   consider evidence in the record.    We disagree.   The BIA

11   properly considered the record as a whole, explaining that

12   the evidence Petitioner submitted was “insufficient to

13   warrant reopening” because “while some changes in conditions

14   in Albania have been demonstrated, it is clear that some

15   significant changes in Albania are not advantageous to

16   [petitioner’s] claim.”

17       Petitioner points to news articles, reports, and an

18   affidavit from Prenk Camaj, that refer to the February 2007

19   elections and the disappearance or death of political

20   activists.    However, the BIA considered this evidence

21   stating, “we emphasize that the Democratic Party, with which

22   [petitioner] and his family have been affiliated, has become



                                    3
1    the ruling majority.”    We have previously taken judicial

2    notice of the fact that country conditions in Albania have

3    improved rather than worsened for Democratic Party

4    supporters since Albania’s 2005 elections.    See Hoxhallari

5    v. Gonzales, 468 F.3d 179, 187 (2d Cir. 2006).    On this

6    record, we cannot conclude that the BIA erred in evaluating

7    Petitioner’s evidence.    See Ke Zhen Zhao, 265 F.3d at 93;

8    Jian Hui Shao, 546 F.3d at 169.

9        For the foregoing reasons, the petition for review is

10   DENIED.   As we have completed our review, any stay of

11   removal that the Court previously granted in this petition

12   is VACATED, and any pending motion for a stay of removal in

13   this petition is DISMISSED as moot.    Any pending request for

14   oral argument in this petition is DENIED in accordance with

15   Federal Rule of Appellate Procedure 34(a)(2), and Second

16   Circuit Local Rule 34.1(b).

17
18                                 FOR THE COURT:
19                                 Catherine O’Hagan Wolfe, Clerk
20
21
22




                                    4